DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 	Claims 5-7 and 16 are cancelled, and claims 1-4, 8-15 and 17-22 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the upper portions of the spring plate being received into corresponding locating grooves in the lower surface of the cap” in claims 1 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 8-15 and 17-22  is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks an adequate written description of the invention.  There is no basis for “the upper portions of the spring plate being received into corresponding locating grooves in the lower surface of the cap” in claim 1, lines 14-15 and claim 18, lines 13-14.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 8-15 and 17-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the upper portions of the spring plate being received into corresponding locating grooves in the lower surface of the cap” in lines 14-15 is indefinite, since Figure 3 discloses a single groove or cavity 4 for a leaf spring 2.
Regarding claim 18, the recitation “the upper portions of the spring plate being received into corresponding locating grooves in the lower surface of the cap” in lines 13-14 is indefinite, since Figure 3 discloses a single groove or cavity 4 for leaf spring 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 1-4, 8-15 and 17-22 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier (7,808,785) in view of Pandey et al. (7,766,691) and Barsun et al. (7,567,438).
Meier (Figure 1) discloses a heat exchanger, comprising:
a base 10 having an upper surface 24;
a heat sink 6 having a plurality of fins 20 arranged on the upper surface 24 of the base 10, the plurality of fins 20 having spaces between adjacent fins 20 and defining a top surface of the heat sink 6 and fixed together in a unitary structure;
a cap 8 having a lower surface 36 positioned over the upper surface 24 of the base 10 and the heat sink 6, the cap 8 indirectly secured to the base 10 such that a gap is present between the top surface of the heat sink 6 defined by the plurality of fins 20 and the lower surface 36 of the cap 8; and
a spring plate 34 (column 2, lines 61-62) positioned in the gap between the top surface of the heat sink 6 and the lower surface 36 of the cap 8, wherein the spring plate 34 spans across and contacts the plurality of fins 20 such that the spring plate 34 covers the spaces between adjacent fins 20 at the top surface, the spring plate 34 being made of a sheet material,
wherein all of the plurality of fins 20 in contact with the spring plate 34 are fixed together in the unitary structure, and
wherein the spring plate 34 is arranged to exert an upward bias on the lower surface 36 of the cap 8 and a downward bias on the top surface of the heat sink 6 (column 5, lines 50-57);
but does not disclose the spring plate 34 having a thickness that closely approximates a height of the gap, nor


Pandey et al. (Figures 1-3) discloses a heat exchanger comprising:
a heat sink 104;
a substrate 204 positioned below the heat sink 104 and secured thereto such that a gap is present between the heat sink 104 and the substrate 204; and
a spring plate 112 positioned in the gap between the heat sink 104 and the substrate 204, the spring plate 112 arranged to exert an upward bias on the heat sink 104 and a downward bias on the substrate 204 (column 2, last line to column 3, line 3), wherein the spring plate 34 is made of a sheet material having a thickness that closely approximates a height of the gap (column 3, lines 13-14 and 20-23), and having upper portions at opposite ends  that are arranged in an upper plane and a lower portion between the upper portions that is arranged in a lower plane (Figure 1B) for the purpose of optimizing space requirements, improving heat transfer and/or providing a desired bias force.
Barsun et al. (Figures 1-3) discloses a heat exchanger comprising:
a base 110 having an upper surface;
a cap 112 having a lower surface positioned over the upper surface of the base 110 (Figure 5); and
a spring plate 170 positioned there between and having upper portions 174 at opposite ends (Figures 6-8) that are arranged in an upper plane and a lower portion between the upper portions 174 that is arranged in a lower plane;

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Meier a spring plate made of a sheet material having a thickness that closely approximates a height of the gap for the purpose of optimizing space requirements, improving heat transfer and/or providing a desired bias force as recognized by Pandey et al., and employ in Meier the upper portions of the spring plate received into corresponding locating grooves in the lower surface of the cap  for the purpose of locating and/or accommodating the spring plate relative to the cap as recognized by Barsun et al..
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the term “liquid cold plate” is merely a name given to a device in a given working environment and does not set forth a structural limitation.  Additionally, the device does not undergo a structural metamorphosis based on a specific orientation to be employed.  When the device of Meier is employed upside down, the orientation reads on the instant invention.
Further, it would have been obvious to one of ordinary skill in the art to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).  In this instance, there are two possibilities of installing the spring plate 112 of Pandey et al. in the device of Meier:
1) the spring plate 112 as disclosed in Figure 1B of Pandey et al. having a lower middle contacting portion between first and second upper contacting portion; or

Regarding claims 2-4, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to one of ordinary skill in the art to employ any known heat conductive material suitable to achieve a desired performance and/or manufacturability.
	Regarding claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the spring plate 112 of Pandey et al having any desired thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, Pandey et al. (column 3, lines 14-20) discloses the thickness is directly related to the spring force.
Regarding claim 9, in the Office Action dated October 1, 2020, the Examiner took Official Notice that a spring plate formed from a stainless steel metal sheet are well known in the art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.  As applied to claims 2-4 above, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Pandey et al. (column 3, lines 13-14) discloses the spring plate 112 is a metal sheet material, and wherein the spring plate 112 is elastic.  Further, the recitation of 
Regarding claim 11, the specific space between adjacent fins 20 of Meier is considered to be an obvious design expedient, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any fin spacing to achieve a desired heat transfer and/or pressure drop.  
Regarding claim 12, as applied to claims 2-4 above, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, the recitation “by vacuum brazing” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
Regarding claim 14, the device of Meier is read as having a “liquid-tight seal” around the heat sink 6.
Regarding claim 15, Figure 1 of Meier discloses the cap 8 includes a cavity in a portion of the lower surface arranged to receive and contact the spring plate 34 and to receive at least a portion of the heat sink 6.
Regarding claim 17, the specific height of the gap between the lower surface of the cap 8 in the cavity and the top surface of the heat sink 6 having the plurality of fins 20 of Meier is considered to be an obvious design expedient, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any distance between the lower surface of the cap in the cavity and the top surface of the heat sink to reduce the size of the heat exchanger.

Regarding claim 19, as applied to claim 3, the claim limitations are met. 
Regarding claim 20, Pandey et al. (column 3, lines 20-23) discloses the spring plate 112 is deformed elastically and/or plastically with contact with the cap 8 and heat sink 6 having the plurality of fins 20 of Meier.
	Regarding claim 21, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the spring plate 112 of Pandey et al having any desired thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, Pandey et al. (column 3, lines 14-20) discloses the thickness is directly related to the spring force.
Regarding claim 22, as applied to claim 1 above, Pandey et al. (column 3, lines 20-23) discloses the spring plate 112 has a thickness that is 100% (i.e. completely flat) of the height of the gap between the top surface of the heat sink 6 and the lower surface 36 of the cap 8 positioned over the top surface of the heat sink 6.
Response to Arguments
The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of applicants’ remarks.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  No further comments are deemed necessary at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763